Citation Nr: 1428206	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-19 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than October 4, 2007, for the grant of a temporary total rating under 38 C.F.R. § 4.30 for convalescence following right knee arthroplasty and partial meniscectomy.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 1989.

He appealed to the Board of Veterans' Appeals (Board/BVA) from March and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2013, his TDIU claim was reviewed and denied on an extra-schedular basis by the Director of the Compensation and Pension Service.  The Veteran was informed of this decision in September 2013.  Consequently, the Board has the authority to review this finding, particularly since this claim is derivative of his other claim on appeal.  Anderson v. Shinseki, 22 Vet. App. 423, 429 (2009).


FINDINGS OF FACT

1.  The Veteran filed a claim for a temporary total rating due to "complications with his service-connected right knee" in August 2007.  His right knee arthroplasty and partial meniscectomy were on October 4, 2007.  The only other right knee surgery necessitating convalescence was well prior to that, in 2001.

2.  But resolving all reasonable doubt in his favor, his service-connected right knee disabilities preclude him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.



CONCLUSIONS OF LAW

1.  An effective date earlier than October 4, 2007, for the temporary total disability rating based on the need for convalescence after surgery may not be assigned.  
38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.29, 4.30 (2013).

2.  The criteria are met, however, for a TDIU on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The VCAA provides that VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In regards to the Veteran's appeal for an earlier effective date for the grant of a temporary total rating under 38 C.F.R. § 4.30, the provisions of the VCAA are not applicable.  The disposition of this claim turns entirely on application of the law and not on the underlying facts or development of the facts.  Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  Id., Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

And the Board is granting his TDIU claim.  As this award represents a complete grant of the benefit sought on appeal, there is also no need to discuss VA's responsibilities under the VCAA.  Any deficiency in VA's compliance at most would be harmless error.  38 C.F.R. § 20.1102 (2013).

Earlier Effective Date for the Grant of the 
Temporary Total Rating under 38 C.F.R. § 4.30

The Veteran underwent right knee arthroplasty and partial meniscectomy on October 4, 2007, and resultantly was granted a temporary total (i.e., 100 percent) rating effective from that day through November 30, 2007, pursuant to 38 C.F.R. § 4.30 (convalescent rating).  He is seeking an effective date earlier than October 4, 2007, because he was unable to work starting earlier than that, either since May or July 2007.

Under 38 C.F.R. § 4.30, a temporary total disability rating for convalescence will be assigned effective from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  38 C.F.R. § 4.30 (2013).

For any award of VA benefits, an effective date for the award of such benefits must be determined by VA decision makers.  The applicable effective date for an award is determined by the nature of the particular benefit being awarded.  The assignment of effective dates is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As a general rule, the effective date is the date of receipt of a claim or the date entitlement to a benefit arose, whichever is later, unless otherwise provided.  Id.  Generally, the effective date of an award cannot be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).

The statute and regulation applicable to effective dates for awards of increased compensation provide that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to this general rule exists, however, for awards of increased compensation in certain circumstances.  If the evidence demonstrates that an increase in disability had occurred within the one year period immediately preceding the date of receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating intent to apply for benefits under laws administered by the VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such an informal claim must identify the benefits sought, however.  Id.

Moreover, if a formal claim for compensation previously has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of a VA examination or VA hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157.

As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination, or date of admission to a VA or uniformed services hospital.  For all other reports, including reports from private physicians, laypersons, and state and other institutions, the date of receipt of the report is accepted as the date of receipt of an informal claim.  Id.  


The Veteran is seeking an effective date for his total temporary disability rating based on the need for convalescence following right knee surgery that is earlier than October 4, 2007.  Under 38 C.F.R. § 3.400, the effective of an award is the date of receipt of a claim or the date entitlement to a benefit arose, whichever is later, unless otherwise provided.  38 C.F.R. § 3.400(b)(2)(i).  Thus, the date of entitlement to a temporary total rating benefit in this case would be October 7, 2007-the date he was admitted to the hospital for his right knee surgery-because that was the date entitlement to a period of convalescence arose.

While in August 2007 he had asked for a temporary 100 percent rating due to "complications with his service-connected right knee," the actual surgery on his service-connected right knee did not take place until October 4, 2007.  In order for the benefit to be warranted as of the date of claim, what also must exist is entitlement to the benefit on that date.  38 C.F.R. § 3.400.

As already explained, a temporary total disability rating for convalescence will be warranted when treatment of a service-connected disability results in surgery necessitating at least one month of convalescence, or surgery resulting in severe postoperative residuals, or immobilization by cast without surgery.  In this case, at the time the Veteran submitted his claim for a temporary total disability rating in August 2007, a factual basis for entitlement to such benefit did not exist.  Indeed, contemporaneously to his claim, he requested of his doctors time to consider whether he wanted to have surgery and whether he could still perform the duties of his employment without having the surgery.  See VA treatment records dated in August and September 2007.  It was not until October 4, 2007, that he had the surgery in question on his right knee, which was when entitlement on a factual basis was shown.

In sum, there is no legal basis for the grant of an effective date earlier than October 4, 2007, for his temporary total disability rating based on surgical treatment requiring a period of convalescence.  Accordingly, this claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Entitlement to a TDIU on an Extra-Schedular Basis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

While the regulations do not define "substantially gainful employment," it has been defined it as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."  Faust v. West, 13 Vet. App. 342 (2000).  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court recognized the following standard announced in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a). Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, for a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor that places him in a different position than other Veterans with the same disability rating.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Specific requirements must be met before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  There are circumstances when several disabilities may be considered as one for the purpose of determining whether these threshold minimum rating requirements are met, such as when they result from common etiology or single accident or affect both upper or lower extremities.  See 38 C.F.R. § 4.16(a).

The Veteran is service connected for right knee subluxation, rated at 20 percent since August 1, 2001; fracture of the right clavicle with posttraumatic degenerative changes, rated noncompensable from May 31, 1989, to June 8, 2009, and as 
20-percent disabling since June 9, 2009; Shamberg's disease of the feet, rated as 
10-percent disabling since May 31, 1989; left inguinal hernia, rated as 10-percent disabling since July 29, 1996; tender scar associated with left inguinal hernia repair, rated as 10-percent disabling since July 29, 1996; degenerative joint disease of the right knee with limitation of flexion, rated as 10-percent disabling since September 22, 2006; removal of left testicle as result of left inguinal hernia repair, rated noncompensable since October 1, 1996; and neuropathy of the left inner thigh associated with left inguinal hernia repair, rated noncompensable since June 9, 2009.  He also receives special monthly compensation (SMC) for loss of use of a creative organ, effectively since April 5, 1996.

Except for the period from October 4, 2007 to November 30, 2007, when his combined disability rating was 100 percent, his combined ratings for the time periods under consideration were 50 percent (from September 22, 2006, to October 3, 2007, and from December 1, 2007, to June 8, 2009) and 60 percent (from June 9, 2009 onwards).  So he does not meet the percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a) because his disabilities have never had a combined rating of at least 70 percent.  His claim therefore, instead must be considered under the extra-schedular provisions of § 4.16(b).

The Board is precluded from granting a TDIU under section 4.16(b) in the first instance.  Barringer v. Peake, 22 Vet. App. 242 (2008).  However, this claim was reviewed by the Director of the Compensation and Pension Service in June 2013, and denied, as reflected in a September 2013 supplemental statement of the case (SSOC).  The Board, therefore, has authority to review that determination.  Anderson v. Shinseki, 22 Vet. App. 423, 429 (2009) (holding the Board did not exceed its authority when it reviewed a determination by the Director of C&P Service denying an extra-schedular rating under 38 C.F.R. § 3.321(b)).

The question, then, is whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment for which his level of education and occupational experience would otherwise qualify him. 

The record reflects that his right knee interfered with his employment as early as July 2006, when he reported being sent home because he was limping.  His treating physician noted that a 2001 right knee arthroplasty (so a prior surgery) was not helpful and doubted that another surgery would be beneficial.  He recommended, instead, a modification of activities and vocational rehabilitation.  See record of VA treatment dated July 3, 2006.  A year later, in July 2007, the Veteran's knee again was painful and swollen for several days after using a ladder at work.  His treating physician consequently excused him from work.  See VA Duty Status Memo dated July 20, 2007.  An MRI report showed marked degenerative changes, maceration of the medial meniscus, a chronic anterior cruciate ligament (ACL) tear, and joint effusion.  In August 2007, the Veteran indicated he again had been sent home from work for limping, but he wanted to try to perform the duties of his job before deciding to have another arthroplasty.  See VA treatment records dated August 7 & 14, 2007.  In September 2007, he opted to have the additional surgery because his job had no light-duty tasks for him to perform.

He had the additional surgery - right knee arthroscopy and partial medial meniscectomy - on October 4, 2007.  One week later, on October 11, 2007, he reported that he had been fired from his job because of his right knee disability.  His knee was feeling better at that time, and he asked when he would be cleared to find another job.  His treating physician recommended that he find a 
"sit-down production-line type job."


About a year after that, in August 2008, the Veteran's right patella was laterally dislocating; he was using a brace on this knee and a cane.  See VA treatment record dated August 13, 2008.  He was referred to social work for assistance in finding "sit down" employment.  But even one year after that, in August 2009, he reported still having trouble with falls, and asked for a walker, which he used in conjunction with his brace.  He declined having another arthroscopy.

An August 2009 memorandum regarding his stint in vocational rehabilitation noted that he was found "infeasible" for vocational rehabilitation.  He had long-standing trouble with both knees, although the right knee was the only one service connected, which prevents heavy lifting, extended bending, stooping, crawling, and climbing.  He was also noted to have vision problems that are nonservice-connected.  The pain medication he takes for his knees prevents him from driving.  He no longer had the physical ability to perform the work he had historically done - construction and welding.  He was noted to lack any skills that could be transferred to light or sedentary work.  He took the Wonderlic Test, an intelligence test used to assess aptitude for learning and problem-solving, and scored a 6.  The evaluating social worker explained this score indicates the Veteran would not be successful in most formal training and would need hands-on or demonstration training to be successful.  She did not think it likely he would succeed in formal training and found it doubtful that he would be able to return to the work force and maintain substantially gainful employment.  The Board observes that his vocational rehabilitation files were not associated with his claims file, but this memorandum clearly sets forth that his service providers in that program did not find him suited for the program.

In February 2012, the Decision Review Officer (DRO) at the RO referred the Veteran's case to the Director of the Compensation and Pension Service for 
extra-schedular evaluation.  She noted that his right knee was found to have severe arthritis secondary to long-standing ACL deficiency, which cannot be addressed until he is old enough for a total knee replacement, around the age of 55, and that the July 2011 VA examiner had opined that the Veteran could work in a sedentary position.  That examiner concluded that none of the Veteran's other disabilities precluded employment.  The DRO also conceded the Veteran was found infeasible for training under vocational rehabilitation, and that his occupational opportunities were quite limited.  She asserted that his right knee disability picture should be considered "exceptional," as per 38 C.F.R. § 3.321(b) (2013) (setting forth the procedure for assigning an extra-schedular evaluation).  She recommended that the Veteran's right knee be rated as if it were ankylosed, because it was then essentially non-functioning.

In June 2013, the Director of the Compensation and Pension Service denied the DRO's recommendation, finding that the Veteran still could do sedentary work.

In November 2013, the Social Security Administration (SSA) found him to be disabled as of August 2008, due to degenerative joint disease of the knees, essential tremors of the arms, and major depressive disorder.  It was noted that he had been found physically able to perform light work.  However, SSA found that due to his age, education, work experience, and residual functional capacity, there are no jobs that he can do.

Based on this collective body of evidence, the Board finds a TDIU to be warranted on an extra-schedular basis.  The standard in these cases is whether the Veteran is precluded from obtaining and maintaining substantially gainful employment because of his service-connected disabilities, consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  And just any job does not equate to substantially gainful employment, rather, may only be considered marginal employment.  38 C.F.R. § 4.18.  The Veteran's work history was manual-type labor.  It is sufficiently shown that he is unable to perform the physical duties required of him in manual labor type positions, and that he would not be able to return to the welding and construction jobs of his past.  Although found still physically able to perform sedentary ("sit down") work, practically speaking he has no education or training for this type of other work that is less physically demanding.  Moreover, an intelligence test found it unlikely that he even could be trained for such work.  Under these circumstances, the Board finds it unlikely that he would be able to find substantially gainful employment that he could do that would not require any training.  Accordingly, he is entitled to a TDIU.


ORDER

The claim for an effective date earlier than October 4, 2007, for the assignment of a temporary total disability evaluation under 38 C.F.R. § 4.30 for convalescence following right knee arthroplasty and partial meniscectomy is denied.

However, a TDIU on an extra-schedular basis is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


